DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant amendment filed 07/29/2021 has been entered and is currently under consideration.  Claims 1-15 and 21-25 remain pending in the application.
Claim Interpretation
The claim term “standard wheel rim” in claims 4 and 11-12 is given the scope “the standard wheel rim is a wheel rim officially approved or recommended for the tire 1 by standards organizations, wherein the standard wheel rim is the "standard rim" specified in JATMA, the "Measuring Rim" in ETRTO, and the "Design Rim" in TRA” found in [0021] of applicant specification.
The claim term “standard pressure” in claims 4-7 and 11-14 is given the scope “the standard pressure is a standard pressure officially approved or recommended for the tire by standards organizations, wherein the standard pressure is the "maximum air pressure" in JATMA, the "Inflation Pressure" in ETRTO, and the maximum pressure given in the "Tire Load Limits at Various Cold Inflation Pressures" table in TRA” found in [0022] of applicant specification.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuwabara (JP2002-59709 of record with reference made to applicant provided translation) in view of Horiguchi (US 2014/0283966 of record).
Regarding clam 1, Kuwabara teaches:
A two-wheeled vehicle tire ([0009]) comprising:
a tread portion having a tread surface between a pair of tread edges defining a tread width therebetween, the tread width being equal to a tire maximum width in a tire axial direction (Fig 1: tread part 2; [0017]),
the tread portion being provided with a belt layer (Fig 1: belt layer 7) and a tread rubber disposed radially outwardly of the belt layer (base rubber layer 2B, cap rubber layer 2C);
the belt layer comprising cords oriented along a tire circumferential direction ([0021, 0022]); and
the tread rubber comprising a cap rubber forming the tread surface and a base rubber disposed radially inwardly of the cap rubber (Fig 1: base rubber layer 2B, cap rubber layer 2C; [0024]), wherein
the base rubber is a single layer and is disposed in direct contact with the belt layer (Fig 1; [0019, 0024]),
a 300% modulus of the cap rubber is greater than a 300% modulus of the base rubber ([0028-0029]).
Kuwabara does not teach the belt layer comprising steel cords and a loss tangent of the cap rubber is smaller than a loss tangent of the base rubber.
In the same field of endeavor regarding tires, Horiguchi teaches a belt layer comprising steel cords ([0028]) and a loss tangent of a cap rubber is smaller than a loss tangent of the base rubber for the motivation of minimizing rolling resistance (Fig 1: base layer 10, cap layer 11; [0033, 0036]; table 1-1, ex 2).
It would have been obvious to one of ordinary skill prior to the effective filing date of the claimed invention to have modified the belt cords and tread rubber as taught by Kuwabara to have steel cords and a loss tangent of a cap rubber smaller than a loss tangent of the base rubber as taught by Horiguchi in order to minimize rolling resistance.
Regarding claim 2
Kuwabara in view of Horiguchi does not explicitly recite wherein the 300% modulus (M300c) of the cap rubber is in a range of from 1.1 to 1.8 times the 300% modulus (M300b) of the base rubber.
However, Kuwabara teaches a range of values for the 300% modulus of the cap and base rubber that overlaps with the claimed range ([0028]).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP 2144.05.
Since overlapping ranges are evidence of prima facie obviousness, it would have been obvious to one of ordinary skill prior to the effective filing date of the claimed invention to have chosen the portion of the 300% modulus of the cap and base rubber as taught by Kuwabara that overlaps with the claimed range.
Regarding claim 3, Kuwabara in view of Horiguchi teaches the tire of claim 1.
Kuwabara in view of Horiguchi does not explicitly recite wherein the loss tangent (tan δc) of the cap rubber is in a range of from 0.6 to 0.9 times the loss tangent (tan δb) of the base rubber.
However, Horiguchi teaches a range of values for the loss tangent of the cap and base rubber that overlaps with the claimed range ([0033, 0036]).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP 2144.05.
Since overlapping ranges are evidence of prima facie obviousness, it would have been obvious to one of ordinary skill prior to the effective filing date of the claimed invention to have chosen the portion of the loss tangent of the cap and base rubber as taught by Horiguchi that overlaps with the claimed range.
Regarding claim 4, Kuwabara in view of Horiguchi teaches the tire of claim 1.
Kuwabara in view of Horiguchi does not explicitly recite wherein a maximum outer diameter of the tread surface when the tire is mounted on a standard wheel rim and inflated to a standard pressure is equal to or less than 100.4% of a maximum outer diameter of the tread surface when the tire is mounted on the standard wheel rim and inflated to 10 kPa.
However, one of ordinary skill can merely select a set of standards that meet the claimed property.
Furthermore, the claimed property appears to be a function of the stretchability/expandability of the tire, which is necessarily required by the previously claimed properties of the cap and base rubber.  Since the prior art product teaches the same structure as the claimed invention, it would be reasonable to expect that the prior art product is capable of the claimed function as well.
Regarding claim 5, Kuwabara in view of Horiguchi teaches the tire of claim 4.
Kuwabara in view of Horiguchi does not explicitly recite wherein the maximum outer diameter of the tread surface when inflated to the standard pressure is in a range of from 100.1% to 100.3% of the maximum outer diameter of the tread surface when inflated to 10 kPa.
However, one of ordinary skill can merely select a set of standards that meet the claimed property.
Furthermore, the claimed property appears to be a function of the stretchability/expandability of the tire, which is necessarily required by the previously claimed properties of the cap and base rubber.  Since the prior art product teaches the same structure as the claimed invention, it would be reasonable to expect that the prior art product is capable of the claimed function as well.
Regarding claim 6, Kuwabara in view of Horiguchi teaches the tire of claim 4.
Kuwabara in view of Horiguchi does not explicitly recite wherein an outer diameter at an arbitrary location over the tread surface of the tire when inflated to the standard pressure is equal to or less than 100.4% of an outer diameter of the arbitrary location of the tread surface of the tire when inflated to 10 kPa.
However, one of ordinary skill can merely select a set of standards that meet the claimed property.
Furthermore, the claimed property appears to be a function of the stretchability/expandability of the tire, which is necessarily required by the previously claimed properties of the cap and base rubber.  Since the prior art product teaches the same structure as the claimed invention, it would be reasonable to expect that the prior art product is capable of the claimed function as well.
Regarding claim 7
Kuwabara in view of Horiguchi does not explicitly recite wherein the outer diameter at an arbitrary location over the tread surface of the tire when inflated to the standard pressure is in a range of from 100.1% to 100.3% of the outer diameter of the arbitrary location of the tread surface of the tire when inflated to 10 kPa.
However, one of ordinary skill can merely select a set of standards that meet the claimed property.
Furthermore, the claimed property appears to be a function of the stretchability/expandability of the tire, which is necessarily required by the previously claimed properties of the cap and base rubber.  Since the prior art product teaches the same structure as the claimed invention, it would be reasonable to expect that the prior art product is capable of the claimed function as well.
Regarding claim 8, Kuwabara in view of Horiguchi teaches the tire of claim 1.
Kuwabara further teaches wherein the tread surface comprises a crown region including a tire equator, and a pair of shoulder regions located axially outwardly of the crown region (Fig 1). 
Kuwabara in view of Horiguchi does not explicitly recite in the crown region, a thickness of the cap rubber is in a range of from 40% to 90% of a thickness of the tread rubber.
However, Kuwabara teaches a range of values for the thickness of the cap rubber relative to the tread rubber that that overlaps with the claimed range ([0025-0026]).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP 2144.05.
Since overlapping ranges are evidence of prima facie obviousness, it would have been obvious to one of ordinary skill prior to the effective filing date of the claimed invention to have chosen the portion of the thickness of the cap rubber relative to the tread rubber as taught by Kuwabara that overlaps with the claimed range.
Regarding claim 9, Kuwabara in view of Horiguchi teaches the tire of claim 1.
Kuwabara further teaches wherein the tread surface comprises a crown region including a tire equator, and a pair of shoulder regions located axially outwardly of the crown region (Fig 1).
Kuwabara in view of Horiguchi does not explicitly recite in each shoulder region, a thickness of the cap rubber is in a range of from 10% to 30% of a thickness of the tread rubber.
However, Kuwabara teaches a range of values for the thickness of the cap rubber relative to the tread rubber that that overlaps with the claimed range ([0025-0026]).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP 2144.05.
Since overlapping ranges are evidence of prima facie obviousness, it would have been obvious to one of ordinary skill prior to the effective filing date of the claimed invention to have chosen the portion of the thickness of the cap rubber relative to the tread rubber as taught by Kuwabara that overlaps with the claimed range.
Regarding claim 10, Kuwabara in view of Horiguchi teaches the tire of claim 2.
Kuwabara in view of Horiguchi does not explicitly recite wherein the loss tangent (tan δc) of the cap rubber is in a range of from 0.6 to 0.9 times the loss tangent (tan δb) of the base rubber.
However, Horiguchi teaches a range of values for the loss tangent of the cap and base rubber that overlaps with the claimed range ([0033, 0036]).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP 2144.05.
Since overlapping ranges are evidence of prima facie obviousness, it would have been obvious to one of ordinary skill prior to the effective filing date of the claimed invention to have chosen the portion of the loss tangent of the cap and base rubber as taught by Horiguchi that overlaps with the claimed range.
Regarding claim 11, Kuwabara in view of Horiguchi teaches the tire of claim 2.
Kuwabara in view of Horiguchi does not explicitly recite wherein a maximum outer diameter of the tread surface when the tire is mounted on a standard wheel rim and inflated to a standard pressure is equal to or less than 100.4% of a maximum outer diameter of the tread surface when the tire is mounted on the standard wheel rim and inflated to 10 kPa.
However, one of ordinary skill can merely select a set of standards that meet the claimed property.
Furthermore, the claimed property appears to be a function of the stretchability/expandability of the tire, which is necessarily required by the previously claimed properties of the cap and base rubber.  Since the prior art product teaches the same structure as the claimed invention, it would be reasonable to expect that the prior art product is capable of the claimed function as well.
Regarding claim 12, Kuwabara in view of Horiguchi teaches the tire of claim 3.
Kuwabara in view of Horiguchi does not explicitly recite wherein a maximum outer diameter of the tread surface when the tire is mounted on a standard wheel rim and inflated to a standard pressure is equal to or less than 100.4% of a maximum outer diameter of the tread surface when the tire is mounted on the standard wheel rim and inflated to 10 kPa.
However, one of ordinary skill can merely select a set of standards that meet the claimed property.
Furthermore, the claimed property appears to be a function of the stretchability/expandability of the tire, which is necessarily required by the previously claimed properties of the cap and base rubber.  Since the prior art product teaches the same structure as the claimed invention, it would be reasonable to expect that the prior art product is capable of the claimed function as well.
Regarding claim 13, Kuwabara in view of Horiguchi teaches the tire of claim 5.
Kuwabara in view of Horiguchi does not explicitly recite wherein an outer diameter at an arbitrary location over the tread surface of the tire when inflated to the standard pressure is equal to or less than 100.4% of an outer diameter of the arbitrary location of the tread surface of the tire when inflated to 10 kPa.
However, one of ordinary skill can merely select a set of standards that meet the claimed property.
Furthermore, the claimed property appears to be a function of the stretchability/expandability of the tire, which is necessarily required by the previously claimed properties of the cap and base rubber.  Since the prior art product teaches the same structure as the claimed invention, it would be reasonable to expect that the prior art product is capable of the claimed function as well.
Regarding claim 14, Kuwabara in view of Horiguchi teaches the tire of claim 2.
Kuwabara further teaches wherein the tread surface comprises a crown region including a tire equator, and a pair of shoulder regions located axially outwardly of the crown region (Fig 1). 
Kuwabara in view of Horiguchi does not explicitly recite in the crown region, a thickness of the cap rubber is in a range of from 40% to 90% of a thickness of the tread rubber.
However, Kuwabara teaches a range of values for the thickness of the cap rubber relative to the tread rubber that that overlaps with the claimed range ([0025-0026]).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP 2144.05.
Since overlapping ranges are evidence of prima facie obviousness, it would have been obvious to one of ordinary skill prior to the effective filing date of the claimed invention to have chosen the portion of the thickness of the cap rubber relative to the tread rubber as taught by Kuwabara that overlaps with the claimed range.
Regarding claim 15, Kuwabara in view of Horiguchi teaches the tire of claim 3.
Kuwabara further teaches wherein the tread surface comprises a crown region including a tire equator, and a pair of shoulder regions located axially outwardly of the crown region (Fig 1). 
Kuwabara in view of Horiguchi does not explicitly recite in the crown region, a thickness of the cap rubber is in a range of from 40% to 90% of a thickness of the tread rubber.
However, Kuwabara teaches a range of values for the thickness of the cap rubber relative to the tread rubber that that overlaps with the claimed range ([0025-0026]).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP 2144.05.
Since overlapping ranges are evidence of prima facie obviousness, it would have been obvious to one of ordinary skill prior to the effective filing date of the claimed invention to have chosen the portion of the thickness of the cap rubber relative to the tread rubber as taught by Kuwabara that overlaps with the claimed range.
Regarding claim 21, Kuwabara in view of Horiguchi teaches the tire of claim 1.
Kuwabara further teaches wherein the cap rubber extends continuously between the tread edges, and both ends of the cap rubber terminate at the respective tread edges (Fig 1).
Allowable Subject Matter
Claims 22-25 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 22, Kuwabara in view of Horiguchi teaches the tire of claim 1.
Kuwabara in view of Horiguchi wherein the cap rubber has a thickness decreasing continuously from a tire equator to the respective tread edges.  Kuwabara teaches a cap layer of constant width from the tire equator to the respective tread edges in Fig 1.  Horiguchi teaches a thickness decreasing from a tire equator to the respective tread edges in Fig 1, but does not teach a thickness decreasing continuously from a tire equator to the respective tread edges.
The remaining prior art of record does not teach the above limitations.
Since the prior art of record fails to teach each and every limitation of the claim, claim 22 is indicated for allowable subject matter.
Claim 24 is indicated for allowable subject matter due to dependency on claim 22.
Regarding claim 23, Kuwabara in view of Horiguchi teaches the tire of claim 21.
Claim 23 is indicated for allowable subject matter for similar reasons as claim 22 above.
Claim 25 is indicated for allowable subject matter due to dependency on claim 23.
Response to Arguments
Applicant’s arguments filed 11/30/2021 with respect to Takeuchi have been considered but are moot because the new ground of rejection does not rely on the reference for any teaching or matter specifically challenged in the argument.
 Applicant’s arguments with respect to claim 22-25 have been fully considered and are persuasive.  The rejection of claims 22-25 has been withdrawn.  However, a new objection has been raised due to dependency on rejected claims.  See Allowable Subject Matter above.
Applicant's remaining arguments have been fully considered but they are not persuasive.
Regarding Horiguchi, applicant argues that Horiguchi merely relates to passenger car pneumatic tires.  However, while Horiguchi contains discussion of tires relating to passenger cars, Horiguchi also recites more broadly “the present invention relates to a pneumatic tire having improved braking force while minimizing rolling resistance” ([0002]).  No teaching from Horiguchi is being ignored or not considered.  Furthermore, the fact that Horiguchi recognizes that different types of tires exist, but does not teach away from combining its teachings with those of two-wheeled vehicle tires such as in Kuwabara would encourage rather than discourage one of ordinary skill in the art from combining the two references.
Applicant argues that Horiguchi does not teach a tread portion having a tread surface between a pair of tread edges defining a tread width therebetween, the tread width being equal to a tire maximum width in a tire axial direction.  However, Horiguchi is not relied upon for this teaching.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
For at least the above reasons, the application is not in condition for allowance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER A WANG whose telephone number is (571)272-5361.  The examiner can normally be reached on M-Th 8 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ALEXANDER A WANG/Examiner, Art Unit 1741                                                                                                                                                                                                        

                                                                                         
                                                                                                                                                                                                                                                                                                             /TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743